 1   HEATHER E. WILLIAMS, CA SBN 122664
     Federal Defender
 2   HOPE ALLEY, CA SBN 314109
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     DRINA GABELICA
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                   Case No. 5:17-po-00114-JLT
12                    Plaintiff,                  MOTION TO VACATE FEBRUARY 5, 2019
                                                  REVIEW HEARING; [PROPOSED] ORDER
13    vs.
14    DRINA GABELICA,
15                    Defendant.
16
17          Defendant Drina Gabelica hereby requests that the Court vacate the February 5, 2019
18   review hearing. The Government is in agreement with the request.
19          On March 16, 2018, the Court adopted the terms of the plea agreement and ordered Ms.
20   Gabelica to complete 12 months of unsupervised probation with the conditions that she obey all
21   laws and report all law enforcement contact within 7 days. Additionally, the Court ordered Ms.
22   Gabelica to pay a fine of $1,010.00 and complete 80 hours of community service.
23          Ms. Gabelica has not had any new law violations, has paid her fine in full, and completed
24   80 hours of community service.
25          The parties agree that Ms. Gabelica is in compliance with the terms of her probation.
26   Accordingly, the parties request that the Court vacate the February 5, 2019 review hearing.
27   //
28   //
 1                                                Respectfully submitted,
 2                                                HEATHER E. WILLIAMS
                                                  Federal Defender
 3
 4   Date: January 30, 2019                       /s/ Hope Alley
                                                  HOPE ALLEY
 5                                                Assistant Federal Defender
                                                  Attorney for Defendant
 6                                                DRINA GABELICA
 7
 8
 9
10
11                                              ORDER
12           Pursuant to the parties’ request, the Court vacates the February 5, 2019 review hearing for
13   Case No. 5:17-po-00114 JLT.
14
     IT IS SO ORDERED.
15
16
         Dated:     January 31, 2019                           /s/ Jennifer L. Thurston
                                                          UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27

28


     Gabelica - Motion to Vacate
                                                      2
